The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 6, 2015

                                      No. 04-12-00238-CR

                                    Kimberly Clark SAENZ,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                     From the 217th District Court, Angelina County, Texas
                                   Trial Court No. CR28665
                        The Honorable Barry R. Bryan, Judge Presiding

                                         ORDER

Sitting:       Catherine Stone, Retired Chief Justice (not participating)
               Marialyn Barnard, Justice
               Patricia O. Alvarez, Justice


        On April 2, 2012, a jury found Appellant Kimberly Clark Saenz guilty of three counts of
aggravated assault and one count of capital murder. The jury sentenced Saenz to twenty years’
confinement on each aggravated assault conviction and to life in prison without parole on the
capital murder conviction. On January 22, 2014, this court issued an opinion overruling Saenz’s
appellate issues and affirming the trial court’s judgment.

        On December 10, 2014, the Court of Criminal Appeals issued an opinion holding the trial
court’s charge made it possible for the jurors to convict Saenz without unanimously agreeing that
“one particular person was murdered by the appellant.” The court further held that because
Saenz did not object to the trial court’s charge, the error must be analyzed for egregious harm
under Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on State’s motion for
reh’g). The Court of Criminal Appeals vacated this court’s judgment dated January 22, 2014,
and remanded this matter for further proceedings consistent with their opinion.

       This matter is reinstated on this court’s docket. In light of the Court of Criminal
Appeal’s opinion, we ORDER the State to file its supplemental brief, if any, in this court on or
before March 9, 2015. The appellant’s supplemental brief, if any, will be due in this court thirty
days after the date the State’s supplemental brief is filed. If either party chooses not to file a
supplemental brief, that party is ORDERED to notify this court of such fact in writing on or
before February 17, 2015. If the State decides not to file a supplemental brief, the appellant
may still file a supplemental brief, and such brief will be due thirty days after the date the State
advises this court in writing that it does not intend to file a supplemental amended brief.

       We ORDER the clerk of this court to serve copies of this order on the appellant and all
counsel.



       It is so ORDERED on the 6th day of February, 2015.

                                                                   PER CURIAM

ATTESTED TO:         ____________________________
                     Keith E. Hottle
                     Clerk of Court  .